Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-8 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "isolated from the organic solvent extracts………." in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite “organic solvent”. Further, the specification does not define “organic solvent”, and it is not clear if the recitation “the organic solvent” is intended to refer to certain organic solvents or if it is meant to be all/any.


Claim Rejections- 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1) Claims 1-2, 3, 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Liu et al. (US Patent 7,456,225), in view of Grandison et al. (Clin Liver Dis. 2012 August; 16(3) 567-585, PTO-892 of record in the parent application), and further in view of instant specification.
Liu et al. teaches compounds of formula (1) to treat liver diseases from the extracts of Antrodia camphorate (Col. 2, lines 45-64; Col. 3, lines 16-18). A preferred compound is 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodeca-2,6,10-trienyl)-cylcohex-2-enone as shown in formula (2), which meets the compound as in instant claim 1 (Col. 2, lines 65-67 - Col. 3, lines 1-15). Liu et al. teaches administration of compounds of formula (1) and formula (2) in pharmaceutical composition with other ingredients such as sucrose, sweeteners. See column 3, lines 38-55. The compounds of formula (1) and formula (2) (instant compound as in instant claim 1) are applied in liver protection and alleviation of liver injury and fibrosis i.e these compounds will be therapeutic agents for NASH, since NASH results in liver injury, and liver inflammation and Liu teaches treating inflammation and liver injury with these compounds. It is taught that the levels of alanine aminotransferase (ALT) and aspartate aminotransferase (AST) were decreased to achieve liver protection ability (Col. 3, lines 24-37). In an animal model of liver injury, ALT and AST are shown to be increased in serum which is associated with inflammation of cells and is a good indicator for liver inflammation and liver injury (Col. 10, lines 60-67 - Col. 11, lines 1-3). It is taught that in the chemically induced (CCl4) liver injury the initial metabolite is the trichloromethyl radical (CCl.sub.3), which binds with protein to inhibit the protein synthesis, induces imbalanced lipid metabolism with the outcome of triglyceride accumulation and Liu et al. teaches that the animal model of liver injury induced by carbon tetrachloride has similarity to human liver cirrhosis. See column 6, lines 9-18. It is also taught that liver is responsible for metabolizing fats, carbohydrates, proteins, vitamins, hormones, and bile, and damaged liver function can cause impaired metabolism. See column 1, lines 14-23. Liu et al. teaches that Antrodia camphorate which contains compounds of formula (I) has liver protection. See column 1, lines 50-64. Antrodia camphorate which is rich in numerous nutrients and physiologically active ingredients are believed to exhibit effects such as decreasing blood sugar, decreasing chlolesterol, liver protection. See column 1, lines 50-64. Antrodia camphorate which is rich in numerous nutrients and physiologically active ingredients are believed to exhibit effects such as decreasing blood sugar, decreasing chlolesterol, liver protection. See column 1, lines 50-64. Pharmaceutical composition comprising compound of formula 2 in the form of tablets, capsules, pellets or liquid formulation is taught i.e teaches oral administration. See column 3, lines 38-55.
Liu et al. does not state that the liver disease is specifically NASH (non-alcoholic steatohepatitis).
Instant specification teaches that “The aspartate aminotransferase (AST) and the alanine aminotransferase (ALT) are important enzymes in the amino acid synthesis for the human organs such as liver, heart, muscles, etc. AST and ALT are commonly measured clinically as a part of a diagnostic evaluation of hepatocellular injury, to determine liver health. These enzymes' content in serum is low under normal conditions. Significantly elevated levels of AST and ALT often suggest the existence of liver injury.” See paragraph [0069].
Grandison et al. teaches that there is an association between an elevated AST/ALT ratio and fibrosis and has been recognized in chronic liver disease (see third paragraph on page 5). It is also taught that elevated aminotransferase levels are found to correlate with liver fibrosis in some patients with NAFLD. In those patients, an AST or ALT level greater than twice the upper limit of normal had a positive predictive value for bridging fibrosis (second paragraph on page 5). Grandison et al. discusses studies that show that patients diagnosed with NASH with an AST/ALT ratio greater than 1 had bridging fibrosis or cirrhosis (indicating an elevated level of AST and ALT; second full paragraph on page 6).
Accordingly, it would be obvious to a person of ordinary skill in the art to administer the compounds of formula (1) such as compound of formula (2) as taught by Liu et al. to treat  or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury because 1)  Liu et al. teaches that the compound of formula (2) is applied in liver protection and for alleviation of liver inflammation, alleviation of liver injury and for treating liver fibrosis, 2) the compound of formula (2) is known to decrease increased ALT and AST levels and treat liver inflammation, and according to instant specification ALT and AST enzymes' content in serum is low under normal conditions and significantly elevated levels of AST and ALT often suggest the existence of liver injury and furthermore 3) since the compound of formula (2) is known to decrease increased ALT and AST levels, which according to Grandison et al. are shown to be elevated in some patients with NAFLD and NASH. One would be motivated to utilize the compound of formula (2) in a pharmaceutical composition for oral administration to treat inflammation of liver in patient having NASH, NAFLD caused by non-chemical injury because compounds of formula (1) and formula (2) in pharmaceutical composition are known to treat liver injury, liver inflammation and fibrosis, and in patients with NASH inflammation of liver occurs.
Regarding the recitation “wherein said compound decreases blood glucose and/or triglyceride level” in claim 2, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) in pharmaceutical composition to treat liver inflammation, to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH caused by non-chemical injury, and such an administration will result in decrease of blood glucose levels and/or triglyceride level, and Liu et al. teach that liver is responsible for metabolizing fats, carbohydrates, proteins, vitamins, hormones, and bile, and damaged liver function can cause impaired metabolism; Liu et al. teaches compounds of formula (1) to treat liver diseases from the extracts of Antrodia camphorate and Liu et al. also teaches that Antrodia camphorate which is rich in numerous nutrients and physiologically active ingredients are believed to exhibit effects such as decreasing blood sugar, decreasing cholesterol, liver protection.
Regarding the recitation “wherein said compound decreases blood glucose level but not both ALT and AST level in a fatty liver condition” in claim 3, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) to treat NAFLD (non-alcoholic fatty liver disease) and NASH caused by non-chemical injury, and such an administration decreases blood glucose level but not both ALT and AST level in a fatty liver condition such as NASH.
Regarding the recitation “wherein said compound decreases fibrosis and/or cirrhosis of steatohepatitis liver cells” in claim 4, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH, and such an administration decreases fibrosis and/or cirrhosis of steatohepatitis liver cells.
Further, the recitations “decreasing blood glucose”, “decreasing fibrosis of steatohepatitis liver cells” by administration of the compound of formula (2), it is noted that this is considered a property of the compound; therefore, it necessarily follows that the property of the compound will follow if the prior art teaches administration of the same compound.
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of compound of formula (2).
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of compound of formula (2), since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer a second therapeutic agent suitable for treating NAFLD or NASH. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).



Claim Rejections- 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2) Claim(s) 1, 2, 3, 4, 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga (JP2008260695, PTO-892 of record), and in view of Liu et al. (US 7,468,392, PTO-892 of record).
Matsunaga discloses a method of treating hepatic disorders such as alcoholic hepatopathy, nonalcoholic hepatopathy, hepatic cirrhosis, nonalcoholic steatohepatitis (NASH) employing dry matter, extracts or mycelia of fruiting body of Antrodia camphorata and interferon. See English Translation, paras [0009], [0020]. Oral administration of dry matter, extracts or mycelia of fruiting body of Antrodia camphorate is taught. See para [0019].
 As evidenced by Liu et al., the compound 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone (i.e. instant compound) is present in Antrodia camphorata (see abstract; column 2, lines 30-65) and is thus administered to the patient in administering the pharmaceutical composition comprising antrodia camphorate taught by Matsunaga. Liu et al. also teaches that Antrodia camphorate which is rich in numerous nutrients and physiologically active ingredients are believed to exhibit effects such as decreasing blood sugar, decreasing cholesterol, liver protection. See column 2, lines 30-47.
Matsunaga does not explicitly teach administration of dry matter, extracts or mycelia of fruiting body of Antrodia camphorata to treat diseases such as NAFLD (non-alcoholic fatty liver disease), NASH (non-alcoholic steatohepatitis), cirrhosis or fatty liver condition caused by non-chemical injury.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer dry matter, extracts or mycelia of fruiting body of Antrodia camphorata which contain 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone (i.e. the instant compound) to a patient having fatty liver diseases such as NAFLD (non-alcoholic fatty liver disease), NASH (non-alcoholic steatohepatitis) caused by non-chemical injury because Matsunaga teaches treating hepatic disorders such as alcoholic hepatopathy, nonalcoholic hepatopathy, hepatic cirrhosis, nonalcoholic steatohepatitis (NASH) employing dry matter, extracts or mycelia of fruiting body of Antrodia camphorata and interferon; Matsunaga teaches that administration of Antrodia camphorata to male rats can inhibit fatty liver formation. One would be motivated to administer dry matter, extracts or mycelia of fruiting body of Antrodia camphorate which contains 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone (i.e. instant compound) to a patient suffering from fatty liver diseases such as NAFLD (non-alcoholic fatty liver disease), NASH (non-alcoholic steatohepatitis) caused by non-chemical injury with reasonable expectation of success of treating fatty liver diseases such as NAFLD (non-alcoholic fatty liver disease), NASH (non-alcoholic steatohepatitis), cirrhosis or fatty liver condition caused by non-chemical injury.
Regarding the recitation “wherein said compound decreases blood glucose and/or triglyceride level” in claim 2, “ wherein said compound decreases blood glucose level but not both ALT and AST level in a fatty liver condition” in claim 3, it is pointed out that the combination of references renders administration of Antrodia camphorate which contains 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone, to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH, and such an administration will result in decrease of blood glucose levels, decrease in blood glucose level but not both ALT and AST level in a patient having NAFLD or NASH; Matsunaga and Liu et al. ‘392 teaches compounds of formula (1) to treat liver diseases employing Antrodia camphorate; Liu et al. also teaches that Antrodia camphorate which is rich in numerous nutrients and physiologically active ingredients are believed to exhibit effects such as decreasing blood sugar, decreasing cholesterol, liver protection.
Regarding the recitation “wherein said compound decreases fibrosis and/or cirrhosis of steatohepatitis liver cells” in claim 4, it is pointed out that the combination of references renders obvious administration of Antrodia camphorate which contains 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH, and such an administration decreases fibrosis of steatohepatitis liver cells.
Further, the recitations “decreasing blood glucose”; decreasing blood glucose level but not both ALT and AST level in a fatty liver condition; decreasing fibrosis of steatohepatitis liver cells” by administration of Antrodia camphorate which contains 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11-trimethyl-dodaca-2, 6, 10-trienyl)-cyclohex-2-enone, it is noted that this is considered a property of the compound; therefore, it necessarily follows that the property of the compound will follow if the prior art teaches administration of the same compound to the same patient population.
Further, it would have been obvious to a person of ordinary skill in the art to administer a second therapeutic agent suitable for treating NAFLD or NASH. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 17-20 of U.S. Patent No. 7,456,225, in view of Grandison et al. (Clin Liver Dis. 2012 August; 16(3) 567-585, PTO-892 of record in the parent application), in view of instant specification, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating, inhibiting and/or preventing non-alcoholic fatty liver disease or NASH caused by non-chemical injury comprising administering an effective amount of a cyclohexenone compound of formula as in instant claim 1. The claims of the patent ‘225 are drawn to a method for liver protection from chemically induced injury which comprises administering to a subject in need thereof an effective amount of a cyclohexenone compound which is same as instant compound. Liu et al. does not state that the liver disease is specifically NASH (non-alcoholic steatohepatitis). It would be obvious to a person of ordinary skill in the art to administer the compounds as taught by Liu et al. to treat or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury in view of secondary references as discussed above in the obviousness rejection 1). 
It would be obvious to a person of ordinary skill in the art to administer the compounds of formula (1) such as compound of formula (2) as taught by ‘225 to treat  or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury because 1)  ‘225 teaches that the compound of formula (2) is applied in liver protection and for alleviation of liver injury and for treating liver fibrosis, 2) ‘225 teaches that the compound of formula (2) protects liver by inhibiting the levels of ALT and AST levels, and according to instant specification ALT and AST enzymes' content in serum is low under normal conditions and significantly elevated levels of AST and ALT often suggest the existence of liver injury and furthermore 3) since the compound of formula (2) is known to decrease increased ALT and AST levels, which according to Grandison et al. are shown to be elevated in some patients with NAFLD and NASH. One of ordinary skill in the art would be motivated to administer the compound of formula (2) to patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury with reasonable expectation of success of treating or alleviating liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury.
Regarding the recitation “wherein said compound decreases blood glucose and/or triglyceride level” in claim 2, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) in pharmaceutical composition to treat liver inflammation, to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH caused by non-chemical injury, and such an administration will result in decrease of blood glucose levels and/or triglyceride level.
Regarding the recitation “wherein said compound decreases blood glucose level but not both ALT and AST level in a fatty liver condition” in claim 3, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) to treat NAFLD (non-alcoholic fatty liver disease) and NASH, and such an administration decreases blood glucose level but not both ALT and AST level in a fatty liver condition such as NASH.
Regarding the recitation “wherein said compound decreases fibrosis and/or cirrhosis of steatohepatitis liver cells” in claim 4, it is pointed out that the combination of references renders obvious administration of the compound of formula (2) to treat liver injury, to treat NAFLD (non-alcoholic fatty liver disease) and NASH, and such an administration decreases fibrosis and/or cirrhosis of steatohepatitis liver cells.
Further, the recitations “decreasing blood glucose”, “decreasing fibrosis of steatohepatitis liver cells” by administration of the compound of formula (2), it is noted that this is considered a property of the compound; therefore, it necessarily follows that the property of the compound will follow if the prior art teaches administration of the same compound.
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of compound of formula (2).
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of compound of formula (2), since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer a second therapeutic agent suitable for treating NAFLD or NASH. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral such as by injection, inhalation, etc. It is also taught that the choice of route depends on-convenience and necessity. It is also disclosed that vehicles or carriers include solid carriers, and liquid carriers such as polyethylene glycol, ethyl alcohol. See Remington; page 710.
It would have been obvious to a person of ordinary skill in the art to administer an effective amount of a cyclohexenone compound of formula as in instant claim 1 orally, parenterally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for oral or parenteral administration, and administer them orally or parenterally because of convenience and necessity.


2) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,959,963, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is drawn to a method of treating, inhibiting and/or preventing non-alcoholic fatty liver disease or NASH caused by non-chemical injury comprising administering an effective amount of a cyclohexenone compound of formula as in instant claim 1. The claims of the patent ‘963 are drawn to a method of treating, inhibiting and/or preventing non-alcoholic fatty liver disease or NASH caused by non-chemical injury comprising administering an effective amount of a cyclohexenone compound of formula as in instant claim 1, in combination with ergosterol. It would be obvious to a person of ordinary skill in the art to administer the compound as in instant claim 1 and a second therapeutic agent to treat or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury because patent ‘963 teaches a method of treating non-alcoholic fatty liver disease or NASH caused by non-chemical injury comprising administering an effective amount of a cyclohexenone compound of formula as in instant claim 1, in combination with ergosterol (a second ingredient suitable for treating NAFLD or NASH). One of ordinary skill in the art would be motivated to administer the compound as in instant claim 1 and ergosterol to a subject with liver inflammation, liver injury and fibrosis, with fatty liver condition such as NAFLD and NASH caused by non-chemical injury with reasonable expectation of success of treating liver inflammation, liver injury and fibrosis, with fatty liver condition such as NAFLD and NASH.
Regarding the recitation “wherein said compound decreases blood glucose and/or triglyceride level” in claim 2, “ wherein said compound decreases blood glucose level but not both ALT and AST level in a fatty liver condition” in claim 3, it is pointed out that the ‘963 renders obvious to administer the compound as in instant claim 1 and a second therapeutic agent to treat or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury, and such an administration will result in decrease of blood glucose levels, decrease in blood glucose level but not both ALT and AST level in a patient having NAFLD or NASH.
Regarding the recitation “wherein said compound decreases fibrosis and/or cirrhosis of steatohepatitis liver cells” in claim 4, it is pointed out that the ‘963 renders obvious to administer the compound as in instant claim 1 and a second therapeutic agent to treat or alleviate liver inflammation, liver injury and fibrosis in patients with fatty liver condition such as NAFLD and NASH caused by non-chemical injury, and such an administration decreases fibrosis of steatohepatitis liver cells.
Further, the recitations “decreasing blood glucose”; decreasing blood glucose level but not both ALT and AST level in a fatty liver condition; decreasing fibrosis of steatohepatitis liver cells” by administration of the compound as in instant claim 1 and a second therapeutic agent, it is noted that this is considered a property of the compound; therefore, it necessarily follows that the property of the compound will follow if the prior art teaches administration of the same compound to the same patient population.
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral such as by injection, inhalation, etc. It is also taught that the choice of route depends on-convenience and necessity. It is also disclosed that vehicles or carriers include solid carriers, and liquid carriers such as polyethylene glycol, ethyl alcohol. See Remington; page 710.
It would have been obvious to a person of ordinary skill in the art to administer an effective amount of a cyclohexenone compound of formula as in instant claim 1 orally, parenterally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for oral or parenteral administration, and administer them orally or parenterally because of convenience and necessity.


Prior Art Made of Record:
WO2009018726A1 …GB002450949A….HBV related diseases such as liver cancer etc.
   WO2009052711A1……liver cancer
US Patent No. 7,342,137….also teaches liver/hepatic cancer
US "7411003"…..hepatitis B virus…
  CN 101343247

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 /SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627